THE THIRTEENTH COURT OF APPEALS

                                     13-19-00036-CV


 Devon Energy Production Company, L.P., f/k/a GeoSouthern DeWitt Properties, LLC,
            BPX Properties (NA) LP, GeoSouthern Energy Corporation,
                          and BPX Production Company
                                       v.
                           Michael A. Sheppard, et al.


                                     On Appeal from the
                        24th District Court of DeWitt County, Texas
                           Trial Court Cause No. 12-12-22,501


                                       JUDGMENT

       This Court’s judgment issued on June 25, 2020, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART AND REVERSED AND RENDERED IN PART. Costs of the appeal are adjudged

against appellants.

       We further order this decision certified below for observance.

October 22, 2020